Title: To Alexander Hamilton from Comfort Sands and Company, 8 July 1782
From: Comfort Sands and Company
To: Hamilton, Alexander



Fishkill [New York] July 8th, 1782
Sir

We was Hond. with your favor of the 23 Ult but two or three days ago, it is impossible for us to give you an exact account of the Money laid out in this State. Flour is almost the only Article purchased in it. Sometimes a little Beef. In the Course of the year we may purchase 15,000 Barrels of Flour, which will Amt. to about 60.000 Dolrs., the greatest part of which we draw Bills for, and is paid in Phila. Very few Bank Notes is Circulated by us, as the Farmers will not take them, and the Traders we give our own Drafts to which Answer our purposes better. The bulk of the Money we have brought on here has gone to the Eastern States for Beef Cattle, this they can furnish better than this State & all our Contracts for Beef is with Gentlemen from the State of Massachusetts. Any further information that you may want from us, we shall with pleasure give you—and Remain with great Respect Your most Obedt Servts.

Comfort Sands & Co.
Col Alex. Hamilton

 